Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      27-JUN-2022
                                                      02:12 PM
                                                      Dkt. 20 OSUS


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                 CRAIG K. FURUSHO (Bar No. 1966),
                            Respondent.


                        ORIGINAL PROCEEDING
             (ODC Case Nos. 20-0248, 20-0257, 21-0229)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the May 3, 2022 petition, filed by the

 Office of Disciplinary Counsel (ODC), requesting this court,

 pursuant to Rule 2.12A of the Rules of the Supreme Court of the

 State of Hawai#i (RSCH), to require Respondent Craig K. Furusho

 to show cause as to why he should not be immediately suspended

 from the practice of law for failing to cooperate with ODC in its

 lawful investigations into allegations of misconduct committed by

 him, this court’s May 18, 2022 order to show cause, its May 31,

 2022 amended order to show cause, the lack of a response from

 Respondent Furusho, and the record in this matter, we conclude
that granting the petition is warranted and supported by the

record.   Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

Respondent Furusho is suspended from the practice of law,

effective immediately upon the filing of this order, and until

further order of this court.

           IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Furusho shall constitute a suspension

for the purposes of RSCH Rule 2.16.    The Disciplinary Board of

the Hawai#i Supreme Court and Respondent Furusho shall therefore

comply with the relevant requirements of that Rule.

           IT IS FURTHER ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges, pursuant to RSCH

Rule 2.16(f).   Distribution may be by electronic mail.

           DATED:   Honolulu, Hawai#i, June 27, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2